Citation Nr: 1120823	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-36 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE


Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk
INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962; from January 1963 to September 1966; and from January 1969 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran was afforded a video conference hearing in April 2009.  A transcript is of record.
 
This appeal was previously before the Board in May 2009, at which time it was remanded for further development, and to obtain a VA examination if the claimed stressors were verified.  As will be discussed below, another remand is necessary.  

A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has indicated symptoms including nightmares, sleeplessness and mental distress.  Therefore, his claim has been recharacterized more broadly as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the file shows that the Veteran's alleged stressor regarding the death of a Lieutenant Green was verified, and as such a VA examination was scheduled in May 2010.  The Veteran, however, failed to report for the examination.  The Veteran reportedly attempted to call in regards to his examination but was unable to reach the correct department.  A note indicated that the Veteran did not desire to reschedule the examination, because he reported that he had been to Phoenix, Arizona, for a teleconference, and that it was decided that he would withdraw his claim.  The note indicated that the examination was cancelled because the Veteran withdrew his claim.  A written withdrawal, however, is not of record.  

An appeal may be withdrawn by the Veteran or by his authorized representative in a writing addressed to the Board.  38 C.F.R. § 20.204.  There is, however, no written evidence in the file that the Veteran requested that his claim be withdrawn.  In fact, in July 2010 the RO sent the Veteran a letter informing him that if he would like to withdraw his appeal, then he "must submit a written request."  A written request was not received.  Indeed, the Veteran's representative presented argument in April 2011 focusing on the absence of a written withdrawal of claim, and urging that the Veteran be informed of the repercussions of not appearing for an examination.  The representative otherwise offered argument as if the Veteran was still pursuing his appeal. 

This appeal will be remanded to seek clarification from the Veteran as to whether he wishes to withdraw his claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If he does not wish to withdraw that claim, he should be afforded the VA examination ordered in the May 2009 Board remand. 

The Board stresses that the Veteran has an obligation to cooperate fully with VA's efforts to obtain medical evidence during a VA examination.  38 C.F.R. § 3.159(c)(1).  The Board notes that failure to cooperate with VA will result in a rating based on the evidence of record.  38 C.F.R. § 3.655(b).  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Clarification should be sought regarding the Veteran's May 2006 statement that "P.T.S.D. was seen by unqualified M.H. Person at Ft. Huachuca."  VA is obligated to make substantial efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  The RO should request that the Veteran complete an authorization form for his private medical records, and inform him that he may authorize the release of such records or obtain them and submit them to VA himself.  

Because the case must be returned for additional development, the Board finds that it is appropriate to direct that any recent VA treatment records also be obtained and made of record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Finally, the Board notes that there is a microfiche document in the envelope containing the Veteran's personnel records, which appears to contain more personnel records, as well as several service treatment records.  On remand, these records should be printed, and hard copies should be associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek written clarification from the Veteran regarding whether he desires to withdraw his appeal for service connection for a psychiatric disorder, to include PTSD.  If the Veteran does not withdraw his claim in writing, then the following actions should be taken.

2.  The Veteran's VA treatment records from 2006 to the present should be obtained, and associated with the claims folder.  

3.  Clarification should be sought from the Veteran regarding his possible treatment for PTSD from M.H. Person in Fort Huachuca, Arizona.  If this is VA treatment, then the records should be obtained and associated with the claims folder.  If this is private treatment, then a release and authorization form should be sent to the Veteran, along with notification that he may submit private treatment records himself.  If these records are unobtainable, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile, and the Veteran must be provided proper notice.

4.  Print a hard copy of any outstanding VA personnel and treatment records that have currently been submitted on microfiche, and associate these with the claims folder, and thereafter make a notation indicating that the records from the microfiche have been printed.  

5.  Then, following the receipt of any outstanding records, the Veteran must be scheduled for a VA psychiatric examination, and he should be given notice of the consequences of failure to report for the examination, including an explanation of the provisions of 38 C.F.R. § 3.655.  If the Veteran does not report for the examination, the claims folder should include clear documentation of his failure to report.  

The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should obtain a thorough history from the Veteran.  After examining the Veteran and reviewing all evidence of record, the examiner should state whether a current diagnosis of PTSD or any other psychiatric disability is warranted and, if so, the examiner should describe the stressor upon which the diagnosis is based.  For any psychiatric disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the current psychiatric disability had its onset in service, or, in the case of PTSD, as a result of a stressor experienced therein.  Any medical opinion expressed by the examiner should be accompanied by a complete rationale. 

If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  After undertaking any additional development deemed appropriate, adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


